DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the first fraction comprises N/2 single phase DC-DC converters, and wherein the second fraction comprises N/2 single phase DC-DC converters” is unclear because N being a whole number greater than one, if N=2, the 
For purpose of the examination, the limitation will be interpreted with the best understood.
Claim 12 recites “A battery system for an electric vehicle” is unclear because a battery system of claim 1 is different or the same. For purpose of examination the Examiner will consider it is the same.
Since claims 13-14 depend from claim 12 and do not cure the deficiencies of claim 1, they are rejected for the same reason.
Claim 15 recites “A vehicle comprising a battery system according to claim 12” is unclear because “a vehicle” and “a battery system” are the same or difference with claim 12. For purpose of examination the Examiner will consider they are the same.
Claim 16 recites “A battery system …” is unclear because it is the same or difference with a battery system of claim 2. For purpose of examination the Examiner will consider it is the same.
Since claims 17-19 depend from claim 16 and do not cure the deficiencies of claim 1, they are rejected for the same reason.
Claim 19 recites “A vehicle comprising a battery system according to claim 16” is unclear because they are the same or difference with “A battery system for an electric vehicle” of claim 16. For purpose of examination the Examiner will consider they are the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 10-12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2018/0123152).
Regarding claim 1, Matsumoto discloses a control system [Figs. 1, 12] for a battery system [par 0048, 0050 (both arrangements comprise a battery 20 which is charged or discharged), the control system comprising: an N-phase DC-DC converter comprising N single phase DC-DC converters [par 0006, 0053,0202-0203 (the arrangement of the twin converter, comprising the two "sub"-converters 5 and 8, can be
regarded as an N-phase DCDC converter because it comprises a three-phase converter
5 and a single-phase converter 8, i.e. 3+ 1=4=N phases))], N being a whole number greater than one [Figs. 1, 12]; a first microcontroller [4 @ Figs. 1, 12; par 0052, 0057; 0071 (first controller 4 can be regarded as a microcontroller because it communicates with the microcomputer within the controller 10 and may synchronize with the second controller 7), configured to control a first fraction of the N single phase DC-DC converters [controller 4 controls three single phase DCDC converters represented by the phases U, V, W]; and a second microcontroller [7 @ Figs. 1, 12; par 005, 0057, 0071 (second controller 7 can be regarded as a microcontroller because it 
is charged, i.e. the second microcontroller 7 controls the charging independently and therefore autonomously from the first microcontroller 4)].
Regarding claim 2, Matsumoto further discloses wherein the first fraction comprises N/2 single phase DC-DC converters, and wherein the second fraction comprises N/2 single phase DC-DC converters [par 0202-0203].
Regarding claim 3, Matsumoto further discloses wherein each of the N single phase DC-DC converters comprises a pair of switches [see Figs. 1, 12].
Regarding claim 4, Matsumoto further discloses wherein, in the first operation mode, all of the N single phase DC-DC converters operate sequentially (par 0098).
Regarding claim 7, Matsumoto further discloses wherein an output of the first fraction is controlled by a first output switch, and wherein an output of the second fraction is controlled by a second output switch [See Figs. 1, 12].
Regarding claim 10, Matsumoto further discloses wherein one of the first and second microcontrollers is configured to perform at least one control function with respect to the battery system [see Figs. 1, 12 (converter 8, battery 20 and controller 7: Operating the N single phase DCDC converters in D1, Fig. 1 or Fig. 12 by the respective first and second microcontrollers 4 and 7 implicitly requires first and second gate driver stages which generate the adequate driving signals for the transistors)].
Regarding claim 11, Matsumoto further discloses wherein the first microcontroller is connected to the first fraction via a first gate driver stage, and wherein the second microcontroller is connected to the second fraction via a second gate driver stage [see Figs. 1, 12].
Regarding claim 12, Matsumoto further discloses a battery system [20] for an electric vehicle [see Figs. 1, 12], the battery system comprising: a battery cell stack configured to provide a first operation voltage to a first output node [par 0050]; and the 
cell stack 20 provides a first operation voltage at its output, i.e. a first output node being
an input voltage of the twin converter, i.e. N-phase DCDC converter, see remarks to
claim 1. The input of the drive inverter 3 can be regarded as a second output node].
Regarding claim 15, Matsumoto further discloses a vehicle comprising a battery system according to claim 12 [see Figs. 1, rejection of claim 12].

Claim(s) 1-3, 5-7, 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawakami (US 2020/0094758).
Regarding claim 1, Kawakami discloses a control system for a battery system [Figs. 1-3], the control system comprising: an N-phase DC-DC converter comprising N single phase DC-DC converters [10, 20A, 20N], N being a whole number greater than one; a first microcontroller [16, Fig. 2, 3] configured to control a first fraction of the N single phase DC-DC converters [abstract, par 0039]; and a second microcontroller [26A] configured to control a second fraction of the N single phase DC-DC converters [see abstract, par 0046], the first and second microcontrollers being connected to each other via a data line [see Fig. 2], wherein, in a first operation mode [detected on the conductive path 42 is in a predetermined abnormal state], control operations of the first microcontroller and the second microcontroller are synchronized via the data line to commonly control the N single phase DC-DC converters [See Figs. 1-3], and wherein, in a second operation mode [not in the predetermined abnormal state], the first 
Regarding claim 2, Kawakami further discloses wherein the first fraction of a first single phase DC-DC converter, and wherein the second fraction of a second single phase DC-DC converter [see abstract, par 0006].
Regarding claim 3, Kawakami further discloses wherein each of the N single phase DC-DC converters comprises a pair of switches [see Figs. 2, 3]. 
Regarding claim 5, Kawakami further discloses wherein the control system is configured to switch from the first operation mode to the second operation mode in response to a fault communication between the first and second microcontrollers [par 0069-0070]. 
Regarding claim 6, Kawakami further discloses wherein the control system is configured to switch from the first operation mode to the second operation mode in response to a fault output of at least one of the N single phase DC-DC converters [par 0073]. 
Regarding claim 7, Kawakami further discloses wherein an output of the first fraction is controlled by a first output switch, and wherein an output of the second fraction is controlled by a second output switch [see Fig. 2, par 0040, 0047]. 
Regarding claim 10, Kawakami further discloses wherein one of the first and second microcontrollers is configured to perform at least one control function with respect to the battery system [see Fig. 1, par 0028-0033]. 
Regarding claim 11, Kawakami further discloses wherein the first microcontroller is connected to the first fraction via a first gate driver stage, and wherein . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami as applied to  claim 1, in view of Endo et al. (US 2008/0129259).
Regarding claim 4, Kawakami discloses all limitations of claim 1 above but does not discloses wherein, in the first operation mode, all of the N single phase DC-DC converters operate sequentially. 
Endo teaches a multiphase DC-DC converter including a plurality of DC-DC converter circuits connected in parallel to one another; an output section to add up outputs of the plurality of DC-DC converter circuits to obtain one output; a timing 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Endo into that of Kawakami in order to stabilize power output and increase life span of converters.

Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami as applied as claim 1, in view of Deng et al (US 2019/0168632).
Regarding claim 12, Kawakami discloses all limitations of claim 1 and further discloses a battery system for a vehicle, the battery system comprising: a battery configured to provide a first operation voltage to a first output node; and the control system according to claim 1, wherein the first operation voltage is provided as an input voltage to the N-phase DC-DC converter, and wherein an output voltage of the N-phase DC-DC converter is provided to a second output node [as seen the rejection of claim 1]. 
Kawakami does not explicitly disclose a battery system for an electric vehicle, the battery system comprising: a battery cell stack.
Deng disclose  a battery system for an electric vehicle, the battery system comprising: a battery cell stack [see Fig. 2, par 0001, 0008].

Regarding claim 15,  the combination of Kawakami and Deng discloses a vehicle comprising a battery system according to claim 12 [see rejection of claim 12]. 

Claims 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami as applied as claim 2, in view of Matsuda et al (US 2015/0042160).
Regarding claim 16, Kawakami discloses all limitations of claim 2 above but does not explicitly disclose a battery system for an electric vehicle, the battery system comprising: a battery cell stack configured to provide a first operation voltage to a first output node; and the control system according to claim 2, wherein, in the first operation mode, a first power output is applied to a second output node, and wherein, in the second operation mode, a second power output is applied to the second output node, the second power output being half the first power output. 
Matsuda teach a battery system for an electric vehicle [Fig. 2] which includes a battery cell stack [60] configured to provide a first operation voltage to a first output node [power from output of battery unit 60 to motor 18  via relays 35-37 and inverter 20], and charges a low voltage battery 43 via step down DC/DC converter 45, except for the second power output being half the first power output. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the second power output being half the first power output into that of the combination of Kawakami and Matsuda, since it has been held that discovering an optimum value of a 
Regarding claim 19, the combination of Kawakami and Matsuda discloses a vehicle comprising a battery system according to claim 16 [see the rejection of claim 16]
Allowable Subject Matter
Claims 13-14,  17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TOAN T VU/Primary Examiner, Art Unit 2836